Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

This Second Amendment to Credit Agreement and Consent (herein, the “Amendment”)
is entered into as of January 14, 2015, among Willdan Group, Inc., a Delaware
corporation (the “Borrower”), the direct and indirect Subsidiaries of the
Borrower from time to time party to the hereinafter defined Credit Agreement
(the “Guarantors”), and BMO Harris Bank N.A. (the “Bank”).

 

PRELIMINARY STATEMENTS

 

A.               The Borrower, the Guarantors and the Bank entered into a
certain Credit Agreement, dated as of March 24, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.

 

B.             The Borrower has requested that the Bank consent to certain
Acquisitions as described herein and make certain other amendments to the Credit
Agreement, and the Bank is willing to do so under the terms and conditions set
forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                             AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, effective as of the Second Amendment Effective Date, the Credit Agreement
shall be and hereby is amended as follows:

 

1.1.                            Section 1.1 of the Credit Agreement shall be
amended by amending and restating the defined term below in its entirety as
follows:

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations,
Letter of Credit Fees, and the commitment fees payable under Section 3.1(a),
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

--------------------------------------------------------------------------------


 

LEVEL

 

TOTAL
LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE
MARGIN FOR BASE
RATE LOANS
UNDER REVOLVING
FACILITY AND
REIMBURSEMENT
OBLIGATIONS
SHALL BE:

 

APPLICABLE
MARGIN FOR
BASE RATE
LOANS UNDER
DELAYED
DRAW TERM
LOAN FACILITY
SHALL BE:

 

APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS UNDER
REVOLVING
FACILITY AND
FINANCIAL
LETTER OF
CREDIT FEES
SHALL BE:

 

APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS UNDER
DELAYED
DRAW TERM
LOAN FACILITY
SHALL BE:

 

APPLICABLE
MARGIN FOR
PERFORMANCE
LETTER OF
CREDIT FEES
SHALL BE:

 

APPLICABLE
MARGIN FOR
COMMITMENT
FEE SHALL
BE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 0.75 to 1.0

 

0.75

%

1.25

%

1.75

%

2.25

%

1.31

%

0.20

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Less than 1.50 to 1.0, but greater than or equal to 0.75 to 1.0

 

1.00

%

1.50

%

2.00

%

2.50

%

1.50

%

0.25

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 1.50 to 1.0

 

1.25

%

1.75

%

2.25

%

2.75

%

1.69

%

0.30

%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter
ending on or after the Second Amendment Effective Date, the date on which the
Bank is in receipt of the Borrower’s most recent financial statements (and, in
the case of the Fiscal Year-end financial statements, audit report) for the
Fiscal Quarter then ended, pursuant to Section 8.5.  The Applicable Margin shall
be established based on the Total Leverage Ratio for the most recently completed
Fiscal Quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Borrower has not delivered
its financial statements by the date such financial statements (and, in the case
of the Fiscal Year-end financial statements, audit report) are required to be
delivered under Section 8.5, until such financial statements and audit report
are delivered, the Applicable Margin shall be the highest Applicable Margin
(i.e., Level III shall apply).  If the Borrower subsequently delivers such
financial statements before the next Pricing Date, the Applicable Margin shall
be determined on the date of delivery of such financial statements and remain in
effect until the next Pricing Date.  In all other circumstances, the Applicable
Margin shall be in effect from the Pricing Date that occurs immediately after
the end of the Fiscal Quarter covered by such financial statements until the
next Pricing Date.  Each determination of the Applicable Margin made by the Bank
in accordance with the foregoing shall be conclusive and binding on the Borrower
if reasonably determined.

 

2

--------------------------------------------------------------------------------


 

1.2.                            Section 1.1 of the Credit Agreement shall be
amended by inserting new defined terms therein in their appropriate alphabetical
order, each such defined term to read in its entirety as follows:

 

“Bonding Agreement” means, collectively, all contractual arrangements entered
into by the Borrower or any of its Subsidiaries with providers of bid,
performance or payment bonds.

 

“Bonds” means, collectively, all bonds issued by any Surety pursuant to a
Bonding Agreement.

 

“Earn Out Obligations” means any cash earn out obligations, performance payments
or similar obligations to a seller in respect of any Permitted Acquisition as
partial consideration in connection with such Permitted Acquisition,  but
excluding any working capital adjustments or payments for services or licenses
provided by such seller.

 

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
extraordinary gains or losses) of the Borrower and its Subsidiaries during such
period exceeds (b) the sum of (i) Interest Expense of the Borrower and its
Subsidiaries payable in cash during such period, plus (ii) federal, state and
local income taxes of the Borrower and its Subsidiaries payable in cash during
such period, plus (iii) the aggregate amount of payments required to be made,
and actually made, by the Borrower and its Subsidiaries during such period in
respect of all principal on all Indebtedness (whether at maturity, as a result
of mandatory sinking fund redemption, mandatory prepayment, acceleration or
otherwise, but excluding payments made under the Revolving Credit and excluding
prepayments of the Term Loans made under Section 2.8), plus (iv) the aggregate
amount of Unfinanced Capital Expenditures made by the Borrower and its
Subsidiaries during such period, plus (v) any increases in non-debt, non-cash
working capital of the Borrower and its Subsidiaries for such period, plus
(vi) the aggregate amount of payments required to be made, and actually made, by
the Borrower and its Subsidiaries during such period in respect of all Earn Out
Obligations to the extent permitted by this Agreement and not financed with
proceeds of Indebtedness, minus (vii) any decreases in non-debt, non-cash
working capital of the Borrower and its Subsidiaries for such period.

 

3

--------------------------------------------------------------------------------


 

“Second Amendment Date Acquisitions” has the meaning set forth in that certain
Second Amendment to Credit Agreement and Consent dated as of the Second
Amendment Effective Date among the Borrower, the Bank and the Guarantors.

 

“Second Amendment Effective Date” means January 14, 2015.

 

“Seller Note” means any promissory note or notes issued by a Loan Party to the
seller in respect of any Permitted Acquisition as partial consideration in
connection with such Permitted Acquisition.

 

“Surety” means, collectively, any surety party to a Bonding Agreement.

 

1.3.                            The defined term “Permitted Acquisition”
appearing in Section 1.1 of the Credit Agreement shall be amended by amending
and restating clause (d) appearing therein to read as follows:

 

(d)                                 the Total Consideration for the Acquired
Business shall not exceed $750,000 and, when taken together with the Total
Consideration for all Acquired Businesses during the term of this Agreement,
shall not exceed $1,500,000 in the aggregate;

 

1.4.                            Section 2.1 of the Credit Agreement shall be
amended by deleting the amount “$2,500,000” appearing therein and replacing it
with the amount “$3,000,000” in lieu thereof.

 

1.5.                            Section 2.8 of the Credit Agreement shall be
amended by amending and restating clause (b)(vii) appearing therein and
inserting a new clause (b)(viii), each to read in its entirety as follows:

 

(vii)                           Within 30 days after receipt of the Borrower’s
year-end audited financial statements, and in any event within 120 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year of
the Borrower ending December 31, 2015), the Borrower shall prepay the
Obligations by an amount equal to 50% of Excess Cash Flow for the most recently
completed fiscal year of the Borrower; provided, that if the Total Leverage
Ratio is less than 1.25 to 1.00, as demonstrated in the written certificate of a
Financial Officer delivered in connection with such financial statements as
required by Section 8.5(j), then the Borrower shall not be required to comply
with this Section 2.8(b)(vii) for such fiscal year then ended.  The amount of
each such prepayment shall be applied to the outstanding Delayed Draw Term Loan
until paid in full.

 

4

--------------------------------------------------------------------------------


 

(viii)                        Unless the Borrower otherwise directs, prepayments
of Loans under this Section 2.8(b) shall be applied first to Borrowings of Base
Rate Loans until payment in full thereof with any balance applied to Borrowings
of Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of the Delayed Draw Term
Loan or any Eurodollar Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Bank under Section 4.5.  Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4.

 

1.6.                            Section 2.8 of the Credit Agreement shall be
amended by amending and restating clause (c) appearing therein to read in its
entirety as follows:

 

(c)                                  Any amount of Revolving Loans paid or
prepaid before the Revolving Credit Termination Date may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again.  No
amount of the Delayed Draw Term Loan paid or prepaid may be reborrowed, and, in
the case of any partial prepayment, such prepayment shall be applied to the
remaining payments on the relevant Loans in the inverse order of maturity.

 

1.7.                            Section 2.12 of the Credit Agreement shall be
amended by deleting the amount “$5,000,000” appearing therein and replacing it
with the amount “$10,000,000” in lieu thereof.

 

1.8.                            Section 6.4 of the Credit Agreement shall be
amended by amending and restating the first sentence thereof to read in its
entirety as follows:

 

The Borrower shall use the proceeds of the Delayed Draw Term Loan to finance
Permitted Acquisitions and to pay transaction expenses related to Permitted
Acquisitions; and the Borrower shall use the proceeds of the Revolving Facility
to refinance existing Indebtedness outstanding on the Closing Date, pay the
transaction expenses related to the Loan Documents, to finance Permitted
Acquisitions, to finance Capital Expenditures and for its general working
capital purposes and for such other legal and proper purposes as are consistent
with all applicable laws.

 

1.9.                            Section 6 of the Credit Agreement shall be
amended by inserting a new Section 6.25 therein to read in its entirety as
follows:

 

5

--------------------------------------------------------------------------------


 

Section 6.25.                         Bonding Capacity.  The Borrower and its
Subsidiaries have available bonding capacity under one or more Bonding
Agreements in an amount sufficient to operate their respective businesses in the
ordinary course.  The Borrower and its Subsidiaries are in compliance in all
material respects with all terms and conditions set forth in each Bonding
Agreement and no default has occurred thereunder.

 

1.10.                             Section 8.5 of the Credit Agreement shall be
amended by amending and restating clauses (i) and (l) thereof to read in their
entirety as follows:

 

(i)                                     promptly after knowledge thereof shall
have come to the attention of any Responsible Officer of any Loan Party, written
notice of (i) any threatened or pending litigation or governmental or
arbitration proceeding or labor controversy against any Loan Party or any
Subsidiary of a Loan Party or any of their Property which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(ii) the occurrence of any Material Adverse Effect, (iii) the occurrence of any
Default, (iv) any material amendment or other modification to any Bonding
Agreement (together with a copy of such amendment or modification) and copies of
any notices received under any Bonding Agreement, (v) any new Bonding Agreement
entered into after the Closing Date (together with a copy of such agreement), or
(vi) any event or change in circumstance that occurs regarding the bonding
capacity or bonding requirements of either Borrower or any Subsidiary, including
without limitation notice of (A) each reduction in the aggregate bonding
capacity of the Borrower and its Subsidiaries of 20% or more of the aggregate
bonding capacity of the Borrower and its Subsidiaries as in effect on the Second
Amendment Effective Date, individually or in the aggregate, and (B) any failure
or inability of the Borrower or a Subsidiary to obtain bonding for any new
project that is committed to by the Borrower or a Subsidiary or the refusal of
any bonding company or any other Surety to provide bonding for any such project;

 

(l)                                     promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Loan Party or any Subsidiary of a Loan Party, or compliance with the
terms of any Loan Document, including but not limited to an updated schedule of
all Bonds outstanding, as the Bank may reasonably request.

 

1.11.                             Section 8.7 of the Credit Agreement shall be
amended by deleting the word “and” at the end of clause (j), deleting the period
at the end of clause (k), and adding new clauses (l), (m) and (n) as follows:

 

6

--------------------------------------------------------------------------------


 

(l)                                     indebtedness arising from Seller Notes;
provided that (x) all Indebtedness arising from any such Seller Notes shall be
unsecured and subordinated to the Secured Obligations pursuant to subordination
provisions or subordination agreements satisfactory to the Bank, and (y) the
aggregate principal amount of all Indebtedness outstanding from any such Seller
Notes shall not at any time exceed $4,250,000;

 

(m)                             indebtedness arising from Earn Out Obligations;
provided that (x) all Indebtedness arising from any such Earn-Out Obligations
shall be unsecured to the Secured Obligations, and (y) the aggregate principal
amount of all Indebtedness outstanding from any such Earn Out Obligations shall
not at any time exceed $7,900,000; and

 

(n)                                 guarantee obligations of the Borrower with
respect to indebtedness arising from Seller Notes permitted by Section 8.7(l);
provided that such guarantee shall be unsecured and subordinated to the Secured
Obligations pursuant to subordination provisions or subordination agreements
satisfactory to the Bank.

 

1.12.                             Section 8.8 of the Credit Agreement shall be
amended by deleting the word “and” at the end of clause (i), deleting the period
at the end of clause (j) and replacing it with the phrase “; and”, and adding a
new clause (k) as follows:

 

(k)                                 Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness pursuant to a Bonding Agreement; provided that no such Lien shall
extend to or cover other Property of such Loan Party or such Subsidiary other
than the respective Property so connected to the applicable Bond (including
assets used in connection with the related project or proceeds of the related
project).

 

1.13.                             Section 8.23(a) and (b) of the Credit
Agreement shall be amended and restated in its entirety to read as follows:

 

(a)                                 Total Leverage Ratio.  As of the last day of
each Fiscal Quarter, the Borrower shall not permit the Total Leverage Ratio to
be greater than (i) 2.25 to 1.00 as of the last day of each of the first four
Fiscal Quarters ending after the date of the consummation of the Second
Amendment Date Acquisitions, and (ii) 2.00 to 1.00 as of the last day of each
Fiscal Quarter ending thereafter.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Tangible Net Worth.  The Borrower shall at
all times maintain Tangible Net Worth of the Borrower and its Subsidiaries
determined on a consolidated basis in an amount not less than (i) the greater of
(A) $5,000,000 and (B) 85% of the Tangible Net Worth of the Borrower and its
Subsidiaries as of March 31, 2015 plus (ii) for the first Fiscal Quarter of
2015, 50% of Net Income, and for each Fiscal Quarter thereafter, 50% of Net
Income if such Net Income is a positive amount (i.e., there shall be no
reduction to the minimum amount of Tangible Net Worth required to be maintained
hereunder for any Fiscal Quarter in which Net Income is less than zero), plus or
minus, as applicable, (iii) 80% of any adjustments to Tangible Net Worth of the
Borrower and its Subsidiaries arising as a result of the consummation of the
Second Amendment Date Acquisitions (such adjustments to be subject to the review
and approval of the Bank).

 

1.14.                             Section 8.24 of the Credit Agreement shall be
amended by deleting the word “and” at the end of clause (a), deleting the period
at the end of clause (b) and replacing it with the phrase “; and”, and adding a
new clause (c) as follows:

 

(c)                                  modify any term of any Bonding Agreement
such that the Property subject to any Lien in favor of any Surety attaches to
Property that is not in direct connection with the applicable Bond.

 

1.15.                             Article 8 of the Credit Agreement shall be
amended by inserting a new Section 8.26 therein to read in its entirety as
follows:

 

Section 8.26.                         Bonding Capacity.  The Borrower and its
Subsidiaries shall (i) have available bonding capacity under one or more Bonding
Agreements in an amount sufficient to operate their respective businesses in the
ordinary course, and (ii) be in compliance in all material respects with all
terms and conditions set forth in each Bonding Agreement and shall not permit a
default to occur thereunder, as set forth in, or otherwise permitted by,
Section 6.25.

 

1.16.                             Section 9.1 of the Credit Agreement shall be
amended by deleting the word “or” at the end of clause (j), deleting the period
at the end of clause (k) and replacing it with the phrase “; or”, and adding a
new clause (l) as follows:

 

(l)                                     Bonding Agreements:

 

(i) any Surety for the Borrower or any of its Subsidiaries for any reason ceases
to issue bonds, undertakings or instruments of guaranty and the amount of such
reduction in bonding capacity

 

8

--------------------------------------------------------------------------------


 

exceeds 20% or more of the aggregate bonding capacity of the Borrower and its
Subsidiaries as in effect on the Second Amendment Effective Date and the
Borrower and its Subsidiaries shall fail to cause another Person reasonably
acceptable to the Bank (provided that any such Person shall be deemed to be
acceptable if its bonds, undertakings or instruments of guaranty are accepted by
contract providers for the Borrower and its Subsidiaries) to issue bonds,
undertakings or instruments of guaranty within 30 days of the date that such
original Surety ceased to issue bonds, undertakings or instruments of guaranty;
or

 

(ii) (A) at any time, any Surety for the Borrower or any of its Subsidiaries
shall violate any term of any agreement with the Bank to which it is a party,
which violation would adversely affect the rights or interests of the Bank under
the Loan Documents and such violation shall continue for a period of five
(5) Business Days after the Bank’s delivery of written notice thereof to such
Surety and the Borrower, (B) any Surety exercises any rights or remedies as a
secured party with respect to any Collateral in excess of $100,000, or (C) any
Surety takes possession of any Collateral in excess of $100,000 and such action
continues for a period of ten (10) Business Days after the earlier of (A) the
Bank’s delivery of written notice thereof to the Borrower and (B) a Responsible
Officer of the Borrower having obtained knowledge thereof; or

 

(iii) the Borrower or any of its Subsidiaries defaults in the payment when due
of any amount due under any Bonding Agreement or breaches or defaults with
respect to any other term of any Bonding Agreement, if the effect of such
failure to pay, default or breach is to cause the related Surety to take
possession of the work under any of the bonded contracts of the Borrower or any
of its Subsidiaries and value of the contract or project that has been taken
over by the related Surety exceeds $100,000; or

 

(iv) the Borrower or any Subsidiary breaches or defaults with respect to any
term under any of the bonded contracts of the Borrower or such Subsidiary, if
the effect of such default or breach is to cause the related Surety to take
possession of the work under such bonded contract and value of the contract or
project that has been taken over by the related Surety exceeds $100,000.

 

SECTION 2.                                             CONSENT.

 

Notwithstanding any term or provision of the Credit Agreement, including,
without limitation, the definition of Permitted Acquisition and Section 8.9
thereof, the Bank does hereby consent to the imminent Acquisition by Willdan
Energy Solutions, a California corporation, of (i)

 

9

--------------------------------------------------------------------------------


 

100% of the equity interests of a certain corporation (the “Atlantic
Acquisition”) and (ii) substantially all of the assets of an additional limited
liability company (the “Circle Acquisition”; and together with the Atlantic
Acquisition, the “Second Amendment Date Acquisitions”), and hereby waives any
Default or Event of Default under, or other violation of, the Credit Agreement
that will directly and solely result from use of proceeds for the Second
Amendment Date Acquisitions.  The Bank affirms that the total consideration paid
or payable (including all transaction costs, assumed Indebtedness and
liabilities incurred, assumed or reflected on a consolidated balance sheet of
the Loan Parties and their Subsidiaries after giving effect to such
Acquisitions) in connection with the Second Amendment Date Acquisitions shall
not be included for purposes of calculating the aggregate limits set forth in
clause (d) of the definition of Permitted Acquisition.  Furthermore, the Bank
affirms, without limiting the foregoing sentence, that each of the Atlantic
Acquisition and the Circle Acquisition shall be deemed a “Permitted Acquisition”
under the Credit Agreement.

 

This consent shall be limited specifically as written herein and shall not
constitute a consent to any other transactions prohibited by the Credit
Agreement.  This consent shall not be a waiver of any Default or Event of
Default, except as expressly set forth herein.

 

SECTION 3.                                             CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1.                            The Loan Parties and the Bank shall have
executed and delivered this Amendment.

 

3.2.                            The Borrower shall have executed and delivered
the replacement Delayed Draw Term Note attached as Exhibit A hereto.

 

3.3.                            The Bank shall have received a duly completed
pro forma Compliance Certificate signed by a Responsible Officer of the Borrower
demonstrating that after giving effect to the Second Amendment Date
Acquisitions, the Total Leverage Ratio shall be no greater than 1.75 to 1.00 and
the Borrower is otherwise in compliance with Sections 8.23(b) and (c) of the
Credit Agreement.

 

3.4.                            The Bank shall have received copies (executed or
certified, as may be appropriate) of all legal documents or proceedings taken in
connection with the execution and delivery of this Amendment to the extent the
Bank or its counsel may reasonably request.

 

3.5.                            Legal matters incident to the execution and
delivery of this Amendment shall be satisfactory to the Bank and its counsel.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.                                             POST-CLOSING COVENANTS.

 

On the date in which the relevant Second Amendment Date Acquisition occurs but
immediately prior to such Second Amendment Date Acquisition’s effectiveness:

 

4.1.         On the date of consummation of the Atlantic Acquisition, the Bank,
the sellers under the Atlantic Acquisition and the Loan Parties shall have
executed and delivered subordination agreements with respect to any Seller Notes
issued in connection with the Atlantic Acquisition, which subordination
agreements shall be in form and substance satisfactory to the Bank.

 

4.2.         On the date of consummation of the Circle Acquisition, the Bank,
the sellers under the Circle Acquisition, the Borrower and the Loan Parties (as
applicable) shall have executed and delivered subordination agreements with
respect to any Seller Notes issued in connection with the Circle Acquisition and
the Borrower’s guarantee of such Seller Notes, which subordination agreements
shall be in form and substance satisfactory to the Bank.

 

4.3.         On the date of consummation of the Atlantic Acquisition, the Bank
shall have received a certificate of a Responsible Officer of each Loan Party
certifying that (i) after giving effect to the Atlantic Acquisition, no Default
or Event of Default shall exist, (ii) the Atlantic Acquisition satisfies clauses
(a), (b), (c), (h) and (i) of the definition of Permitted Acquisition,
(iii) attached thereto are true, correct and complete copies of: (A) all
agreements in connection with the Atlantic Acquisition, (B) all Seller Notes
outstanding as of the date of the Atlantic Acquisition, (C) any guaranty
agreements that guarantee any Indebtedness under any Seller Note entered into in
connection with the Atlantic Acquisition, and (D) all Bonding Agreements the
Loan Parties are a party to as of the date of the Atlantic Acquisition, which
Bonding Agreements shall be in form and substance satisfactory to the Bank, and
(iv) attached thereto is a true, correct and complete schedule of all Bonds
outstanding on the date hereof.

 

4.4.         On the date of consummation of the Circle Acquisition, the Bank
shall have received a certificate of a Responsible Officer of each Loan Party
certifying that (i) after giving effect to the Circle Acquisition, no Default or
Event of Default shall exist, (ii) the Circle Acquisition satisfies clauses (a),
(b), (c), (h) and (i) of the definition of Permitted Acquisition, (iii) attached
thereto are true, correct and complete copies of: (A) all agreements in
connection with the Circle Acquisition, (B) all Seller Notes outstanding as of
the date of the Circle Acquisition, (C) any guaranty agreements that guarantee
any Indebtedness under any Seller Note entered into in connection with the
Circle Acquisition, and (D) all Bonding Agreements the Loan Parties are a party
to as of the date of the Circle Acquisition, which Bonding Agreements shall be
in form and substance satisfactory to the Bank, and (iv) attached thereto is a
true, correct and complete schedule of all Bonds outstanding on the date hereof.

 

4.5.         On the date of consummation of the Atlantic Acquisition, the Bank
shall have received with respect to the Atlantic Acquisition (the “Additional
Guarantor”):

 

11

--------------------------------------------------------------------------------


 

(i)         UCC-1 financing statements, stock or other appropriate certificates
along with undated, blank equity powers executed with respect thereto, if
applicable, for all equity interests of the Additional Guarantor owned by a Loan
Party, and executed counterparts of the Additional Guaranty Supplement and the
Assumption and Supplement to Security Agreement (in each case in form and
substance satisfactory to the Bank;

 

(ii)          any deposit account control agreements and landlord waivers, to
the extent requested by the Bank to perfect its Lien on the Property of the New
Guarantor;

 

(iii)          certificates showing the existence of all insurance policies
required by Section 8.4 of the Credit Agreement, naming the Bank, as
mortgagee/lender’s loss payee and additional insured;

 

(iv)          such certificates of resolutions or other similar action,
incumbency certificates and/or other certificates of Responsible Officers of the
Additional Guarantor as the Bank may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which the Additional Guarantor is a party;

 

(v)         such documents and certifications as the Bank may require to
evidence that the Additional Guarantor is duly organized or formed, and that the
Additional Guarantor is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vi)          tax and judgment lien search results against the Additional
Guarantor, and the Property of the Additional Guarantor evidencing the absence
of Liens on its assets, except for Liens permitted by Section 8.8 of the Credit
Agreement;

 

(vii)          pay-off and lien release letters from secured creditors, if
applicable, (other than holders of Permitted Liens) of the Additional Guarantor
and containing an undertaking to cause to be delivered to the Bank UCC
termination statements, mortgage releases and any other lien release instruments
reasonably necessary to release Liens on the assets of the Additional Guarantor,
in form and substance acceptable to the Bank; and

 

(viii)           all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and a fully
executed IRS Form W-9 (or its equivalent) for the Additional Guarantor.

 

12

--------------------------------------------------------------------------------


 

4.6.         On the date of consummation of the Circle Acquisition, the Bank
shall have received with respect to the Circle Acquisition and the limited
liability company whose assets are being sold as part of the Circle Acquisition
(such entity referred to as “Circle”):

 

(i)         tax and judgment lien search results against Circle, and the
Property of Circle evidencing the absence of Liens on its assets, except for
Liens permitted under Section 8.8 of the Credit Agreement;

 

(ii)          pay-off and lien release letters from secured creditors (other
than holders of Liens permitted under Section 8.8 of the Credit Agreement) of
Circle and containing an undertaking to cause to be delivered to the Bank UCC
termination statements, mortgage releases and any other lien release instruments
reasonably necessary to release Liens on the assets of Circle, in form and
substance acceptable to the Bank;

 

(iii)          any deposit account control agreements and landlord waivers, to
the extent requested by the Bank to perfect its Lien on the Property of Circle;
and

 

(iv)          a copy of all Bonding Agreements entered into or assumed in
connection with the Circle Acquisition and a schedule of all Bonds outstanding
that are assumed as part of the Circle Acquisition.

 

SECTION 5.                                             REPRESENTATIONS.

 

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof (a) the representations
and warranties set forth in Section 6 of the Credit Agreement are and shall be
and remain true and correct (except that the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements of
the Borrower delivered to the Bank) and (b) the Borrower is in compliance with
the terms and conditions of the Credit Agreement and no Default or Event of
Default has occurred and is continuing under the Credit Agreement or shall
result after giving effect to this Amendment.

 

SECTION 6.                                             MISCELLANEOUS.

 

6.1.     The Borrower heretofore executed and delivered to the Bank the Security
Agreement and certain other Collateral Documents. The Borrower hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Secured
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Bank thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.

 

13

--------------------------------------------------------------------------------


 

6.2.     Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms. 
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

 

6.3.     The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Amendment, including the fees and expenses of counsel for
the Bank.

 

6.4.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.

 

[SIGNATURE PAGE TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

This Second Amendment to Credit Agreement and Consent is entered into as of
January 14, 2015.

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Thomas D. Brisbin

 

 

President and Chief Executive Officer

 

 

 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

PUBLIC AGENCY RESOURCES

 

WILLDAN ENERGY SOLUTIONS

 

WILLDAN ENGINEERING

 

WILLDAN ENGINEERS AND CONSTRUCTORS

 

WILLDAN FINANCIAL SERVICES

 

WILLDAN HOMELAND SOLUTIONS

 

WILLDAN INFRASTRUCTURE

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Thomas D. Brisbin

 

 

Chairman of the Board

 

[Signature Page to Second Amendment to Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

 

By

/s/ Brian Russ

 

 

Name

Brian Russ

 

 

Title

Vice President

 

[Signature Page to Second Amendment to Credit Agreement and Consent]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DELAYED DRAW TERM NOTE

 

U.S. $3,000,000

 

January    , 2015

 

FOR VALUE RECEIVED, the undersigned, WILLDAN GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to BMO Harris Bank N.A. (the “Lender”)
or its registered assigns at the principal office of the Lender in Chicago,
Illinois (or such other location as the Lender may designate to the Borrower),
in immediately available funds, the principal sum of Three Million and 00/100
Dollars ($3,000,000) or, if less, the aggregate unpaid principal amount of all
Delayed Draw Term Loans made or maintained by the Lender to the Borrower
pursuant to the Credit Agreement, in installments in the amounts called for by
Section 2.7(a) of the Credit Agreement, together with interest on the principal
amount of such Delayed Draw Term Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

 

This Delayed Draw Term Note (this “Note”) is the Delayed Draw Term Note referred
to in the Credit Agreement dated as of March 24, 2014, by and among the
Borrower, the Guarantors party thereto, and the Lender (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof.  All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement.  This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

 

This Note is issued in substitution and replacement for and continues to
evidence the indebtedness previously evidenced by, that certain Delayed Draw
Term Note of the Borrower dated March 24, 2014, in the face amount of
$2,500,000.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

[REMAINDER INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

 

WILLDAN GROUP, INC.

 

A Delaware corporation

 

 

 

 

 

 

By:

/s/ Stacy B. McLaughlin

 

 

Stacy McLaughlin

 

 

Chief Financial Officer

 

[Signature Page to Delayed Draw Term Note]

 

--------------------------------------------------------------------------------